— Appeal from an order of the Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered September 6, 2011 in a personal injury action. The order, among other things, denied plaintiffs motion to vacate the judgment.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, plaintiffs motion to vacate the judgment entered by the Cayuga County Clerk on February 9, 2011 is granted, and a new trial is granted.
Same memorandum as in Applebee v County of Cayuga (103 AD3d 1267 [2013]). Present — Smith, J.P, Peradotto, Lindley, Valentino and Whalen, JJ.